DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to amendments, the 35 USC 112 rejections are withdrawn.  New grounds of rejection are due to amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-16, 18, 21-25, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl et al. (DE 10256491 A1) 

As to claim 2, the first layer is chemically crosslinked with the second in the Hammerl abstract.
As to claim 3, the first layer is water or solvent based in Hammerl paras 0024-0031, for example.
As to claims 4 and 10, the first layer contains different pigments or dyes in Hammerl para 0036, 0043.
As to claims 5-8, the various modifiers are taught in Hammerl paras 0023-0040.
	As to claim 9, the removal of unwanted areas occurs throughout the documents.  As the curing occurs within the claimed range at Hammerl para 0049, it would follow that rinsing or etching can occur at or lower than these temperatures.
	As to claims 11-12, Hammerl teaches grid printing in paragraph 0057, but does not teach the grid length or width.  Similarly, as to claim 18, Hammerl teaches modifying mechanical properties by PMMA in para 0038-0039 but does not detail the height differentations as claimed.  It would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 13-15, these techniques are disclosed in Hammerl para 0051.
	As to claims 16, the layers are disclosed in Hammerl para 0053, for example.
	As to claims 21-25, these features are taught in Hammerl paras 0003-0004, 0024, 0043, for example.
	
Claims 2-16, 18, 21-25, 38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl et al. (DE 10256491 A1) in view of Hoffmuller (US 2011/0045248 A1)
As to claims 38 and 41, Hammerl et al. teaches providing a first printed layer in the form of solvent soluble color or lacquer layer, partially applying a second printed layer that is printed with symbols using a color or lacquer layer able to harden the first in the spots where it is printed (abstract) so that the regions not treated with the second layer are able to be removed with a solvent while the hardened layers remain.  Thus Hammerl teaches depositing the first and structuring the first layer using the second as a mask in the abstract and paras 0024-0051.  In paragraph 0066, Hammerl et al. discusses that its carrier substrate that includes the motif be used as a security element in data carriers, such as ID cards, banknotes, packaging materials, etc.  It is thus obvious to one of ordinary skill in the art that data carriers, such as ID cards, most often have a laminated or otherwise deposited protective layer as the ID card, banknote, and packaging is circulated and needs protected from wear.  Therefore, based upon this disclosure in Hammerl, it is obvious that this would also be the case (having a protective composite layer) over the motif.
Further, Hoffmuller shows a similar layer set up, where a first and second layer are deposited, with the second used as a mask, and the first not covered by the mask removed in Figure 6, for example, 
As to claim 2, the first layer is chemically crosslinked with the second in the Hammerl abstract.
As to claim 3, the first layer is water or solvent based in Hammerl paras 0024-0031, for example.
As to claims 4 and 10, the first layer contains different pigments or dyes in Hammerl para 0036, 0043.
As to claims 5-8, the various modifiers are taught in Hammerl paras 0023-0040.
	As to claim 9, the removal of unwanted areas occurs throughout the documents.  As the curing occurs within the claimed range at Hammerl para 0049, it would follow that rinsing or etching can occur at or lower than these temperatures.
	As to claims 11-12, Hammerl teaches grid printing in paragraph 0057, but does not teach the grid length or width.  Similarly, as to claim 18, Hammerl teaches modifying mechanical properties by PMMA in para 0038-0039 but does not detail the height differentations as claimed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include these features, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 13-15, these techniques are disclosed in Hammerl para 0051.
	As to claims 16, the layers are disclosed in Hammerl para 0053, for example.
	As to claims 21-25, these features are taught in Hammerl paras 0003-0004, 0024, 0043, for example.
	As to claim 40, the layer composite includes further metal layers that are also structured using the second printed layer as a mask as shown in Hoffmuller Figures 9, 14 and 15, for example, and paras 0130-0140.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715